DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the phrase, “Ophthalmic treatment systems and methods of using the systems are disclosed”, which contains implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Cross-Reference to Related Applications should make note to the now US Patent Numbers 11135090 B2 and US 10285857 B2 for US Patent applications 16/128,303, and 15/271,668 respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the treatment light".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11135090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent 11135090 B2 wholly anticipates the instant claim by claiming an "ophthalmic treatment system, comprising: a light source device comprising at least one light source; at least one optical treatment head operatively coupled to the light source device, and configured to provide at least one treatment light; at least one processor associated with the light source device and programmed to control operation of the light source device to provide a discontinuous treatment light projection onto a patient's eye for a selected treatment time comprising successive treatment light exposure periods of a first light intensity level separated by non-treatment periods at a second light intensity level lower than the first light intensity level; and wherein the at least one optical treatment head projects the treatment light at least two inches to the patient's eye such that a position of the at least one optical treatment head relative to the patient's eye allows physician visualization and accessibility to the patient's eye during treatment”, where the cited US Patent only differs in also claiming its one optical treatment head further configured to provide a non-treatment light having a wavelength in the visible light spectrum that is not highly absorbed by riboflavin from the light source device, and at least one processor is further programmed to switch on the non-treatment light to be directed towards the patient's eye.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dotson (US 2008/0269730 A1).
Re. claim 1, Dotson discloses an ophthalmic treatment system, comprising: a light source device comprising at least one light source (figure 3, LED array 14); at least one optical treatment head operatively coupled to the light source device, and configured to provide at least one treatment light (figure 3, light panel head 12 on housing 16 houses the LEDs 14); at least one processor associated with the light source device (paragraph 0029 - controller 60 in figure 5 can be any processor device)  and programmed to control operation of the light source device to provide a discontinuous treatment light projection onto a patient's eye for a selected treatment time comprising successive treatment light exposure periods of a first light intensity level (paragraph 0029 – controller 60 controls the duration/sequence of a patient’s exposure to the light emitted [light exposure period] with a timer to automatically turn off LED array off after a preselected period of time [non-treatment period]). Although Dotson does not explicitly disclose non-treatment light periods at a second light intensity level lower than the first light intensity level, Dotson discloses controller 60 controls the energy output of the LEDs 14 and the intensity of the output light, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the desired lower light parameters of the non-treatment light periods in order to produce a desired treatment effect. Dotson further teaches the optical treatment head projects treatment light (abstract) but does not explicitly disclose projecting the treatment light at least two inches to the patient's eye such that a position of the at least one optical treatment head relative to the patient's eye allows physician visualization and accessibility to the patient's eye during treatment; it is reminded that "[A]pparatus claims cover what a device is, not what a device does", as per Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as per Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Dotson discloses the structural limitations as discussed above and its function of projecting treatment light, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try projecting the treatment light as claimed to yield the predictable result of providing visibility for efficient patient care.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792